Citation Nr: 1706610	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO. 07-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a neck and upper back disability, to include as secondary to service-connected disabilities. 

2. Entitlement to service connection for depression, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1985 to May 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. The Agency of Original Jurisdiction (AOJ) is the RO in Atlanta, Georgia. 

In July 2009, the Board remanded the case for additional development. In an August 2015 decision, the Board denied the claim of service connection for depression and remanded the claim of service connection for a neck and upper back disability. The Board again remanded the neck and upper back disability claim in February 2016 to ask the Veteran to identify and provide authorization to obtain any outstanding relevant records from Langley, Virginia; Seoul, South Korea; Yokota, Japan; and Yokosuka, Japan. There was substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran appealed the Board's August 2015 decision to the United States Court of Appeals for Veterans Claims (Court), which granted an August 2016 joint motion for partial remand (JMPR). The JMPR vacated the Board's August 2015 denial of service connection for depression. The JMPR also instructed the Board to perform directed development. As will be discussed more thoroughly below, the Board determines that a remand of the case is not necessary and that it can adjudicate the Veteran's claims based on the evidence available in the record. 

Additional VA and private medical evidence has been associated with the claims file after the issuance of the last supplemental statement of the case (SSOC); however, the Veteran waived her right to have the RO consider this evidence prior to a Board decision in a January 2017 statement.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, her neck and upper back disability is etiologically related to her active duty service.

2. After affording the Veteran the benefit of the doubt, her major depressive disorder (MDD) is caused by her service-connected lumbar and cervical disabilities. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a neck and upper back disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for MDD, to include as secondary to service-connected disabilities, have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). Because the Veteran's claims are granted by this decision, any error related to the VCAA is harmless. See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407 and 410 (2009).


Service Connection, Generally

The Veteran contends that her current neck and back disability was caused by an in-service injury to her neck and back during a workout. She also alleges that her current depression symptoms are caused by the chronic pain stemming from her service-connected disabilities. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, 38 C.F.R. § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; 38 C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with cervical disc disorder, cervical intervertebral disc disease (IVDS), and degenerative arthritis of the cervical spine, which are arthritic disorders, and arthritis is defined as chronic in 38 C.F.R. § 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply; thus, this claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-39.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for chronic disorders may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neck and Upper Back Disability

The Veteran alleges that her current neck disability was caused by an in-service injury to her neck and back during a physical workout. She also asserts that her current neck disability was caused by her service-connected degenerative disc disease (DDD) of the lumbar spine. Because the Board can adjudicate the Veteran's claim based on direct service connection, it shall not analyze secondary service connection or the application of presumptions for chronic diseases below. 

Numerous VA and private treatment records, including a November 2015 VA examination report and April 2016 and October 2016 letters from private doctors, show that the Veteran was diagnosed with a cervical strain, degenerative arthritis of the cervical spine, cervical IVDS, cervical radiculopathy, cervical spinal stenosis, cervical myelopathy, and cervical disc disorder with radiculopathy. Thus, the first element of service connection is met.

Regarding the second element of service connection, the Veteran has asserted in several statements that she experienced neck and back pain following a workout in 1987 when she heard a "pop" in her neck. She alleges that her neck symptoms have continued since that time. Her service treatment records reflect complaints of abnormal neck symptoms. She complained of migraine headaches in December 1986, and a physical evaluation showed tender temporalis and post-cervical muscles. However, the Veteran's cervical spine had full range of motion and the medical professional assessed her symptoms as muscle tension headaches. 

In January 1987, the Veteran complained of recurrent neck swelling. The medical professional assessed her symptoms as sub-maxillary gland versus accessory gland. A February 1987 X-ray report showed a normal cervical spine and bilateral sides of the neck. An undated service patient history report showed that the Veteran had surgery to remove a soft tissue mass from a gland in March 1988. She complained of a lump on the back of the neck in November 1989. A July 1991 service treatment record showed that she complained of cervical problems and headaches. She described her painful symptoms as sharp and travelling down her neck. As there are noted painful neck complaints, there is evidence of an in-service event or incurrence. Therefore, the second element of service connection is also satisfied. 

Regarding the third or nexus element of service connection, the claims file contains many private and VA medical records showing complaints of or treatment for abnormal neck symptoms during the appellate period; however, these records do not discuss the etiology of this disability or its relationship to the Veteran's service. 

During a November 2014 VA examination, the Veteran told the examiner that she could not remember when her neck started to bother her but thought that it began on active duty. She reported that she was seen for an appointment, as opposed to sick call, for neck pain at Andrews Air Force Base (AFB) in 1989 or 1990. She reported that she was also seen at Langley AFB in 1990 or 1991. She asserted that during both occasions, she was told she had a bulging disc in her neck. She was transferred from working on the floor as a radiologist to a desk job. The examiner indicated that a review of the Veteran's service treatment records did not show any notes on active duty regarding any complaints of neck pain.

Following a physical examination, this examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's current cervical strain and degenerative arthritis of the cervical spine were incurred in or caused by her claimed in-service injury, event, or illness. The examiner explained that a review of the Veteran's active duty records did not show any problems for which she was seen in sick call, emergency room, or an appointment in a primary care clinic for neck or upper back symptoms. The examiner noted that there was no mention of any injury to her neck, upper back, or head. The examiner concluded that since there is no evidence of any cervical or upper back symptoms in service, it was less likely as not that the Veteran's current disability originated during service or is etiologically related to service. 

In a November 2015 VA rheumatology consultation note, the Veteran told the doctor that her neck and back pain has been present for 25 years. 

During a November 2015 VA examination, the Veteran told the examiner that in 1988 or 1989, while she was perform sit-ups, she felt a "pop" in her upper back region. She stated that she felt alright, but a couple of days later she experienced excruciating pain and went to the doctor. She alleged that she was evaluated, and given Motrin. She also stated that she hurt her neck and back a couple of months later while working as an X-ray technician when she fell as she assisted a patient. She contended that she was seen in a primary care clinic, was given medication, and prescribed bedrest for a couple of days. She asserted that she was told that she had a herniated disc in her back and a neck strain in the 1990s. She contended that she had a magnetic resonance imaging (MRI) scan performed, which revealed that she had problems in her cervical spine.

Following a physical examination, the VA examiner opined that the Veteran's current neck disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner cited to five February 1987 service treatment records, which showed the Veteran's complaints and a removal of soft tissue from the neck. The examiner next cited to an August 2001 VA treatment record that showed an assessment of cervicalgia, and additional, subsequent treatment records for neck symptoms. The examiner explained that after an extensive review of the claims file, the Veteran had postoperative complains of C-4 and C-5 neck pain, left arm weakness, and decreased grip strength in the left had in February 1987. The examiner noted that the Veteran's service treatment records indicated that these symptoms resolved over time. The examiner noted that no documentation of any neck, cervical, arm, or hand ongoing complaints were listed in the Veteran's February 1992 medical evaluation board (MEB) examination report. The examiner determined that the Veteran's claims file does not include any documentation of a neck condition or symptomatology until 2001, approximately 14 years after the 1987 complaints of neck symptoms. The examiner concluded that he would be resorting to mere speculation to state that the Veteran's current neck and upper back condition, specifically that of a cervical strain and DDD of the cervical spine, are due to a chronic disabling pattern or condition incurred during service.

In contrast to the November 2014 and November 2015 VA examiners' opinions, a private orthopedic surgeon determined that the Veteran's current neck disability was caused by her active duty service in an April 2016 independent medical examination (IME) report. The physician noted that he personally reviewed the Veteran's entire medical files, including medical notes, laboratory reports, X-rays, computerized tomography (CT) scans, MRIs, and electromyograms (EMGs), from July 1987 to April 2106. The physician noted that the Veteran started to experience back pain 1987 after completing a workout that included several circuits of sit-ups. She sought medical treatment a few days later for back and neck pain. She was given medication and sent back to work and she continued her daily workout routine. She was treated for the same symptoms a few weeks later and she continued to complain about the back and neck pain until she was medically discharged from the military in 1992 with a diagnosis of a Somatoform disorder. The doctor noted that she was diagnosed with DDD and fibromyalgia in 1994. The physician further noted the Veteran's current cervical and lumbar spine disorders, and determined that she does not have any other known risk facts that could have precipitated her current condition. The doctor opined that it is as likely as not that the Veteran's cervical spine condition is a direct result of her initial onset of back and neck pain, which she felt following a workout in 1987. The doctor concluded that the Veteran's condition was caused by her military service. 

Another private doctor determined in October 2016 that the Veteran's cervical disc disorder with radiculopathy and cervical myelopathy is directly related to her military service. The doctor noted that he had reviewed the Veteran's entire medical files from July 1987 to October 2016. He came to the same conclusion as the April 2016 doctor, namely, that the Veteran started to experience back and neck pain in 1987 following a workout. She sought treatment a few days later, was given medication, sent back to work, and continued with her daily workout routine. She was again treated for neck and back pain a few weeks later. The physician noted that the Veteran complained of back and neck pain until her medical discharge in May 1992 with an initial diagnosis of Somatoform disorder. This doctor also noted that the Veteran sought treatment following service and that she was diagnosed with DDD and fibromyalgia in 1994. The doctor indicated that apart from the Veteran's military service, she does not have any other known risk factors that may have precipitated her current cervical condition. The doctor concluded that after a complete review of the Veteran's medical records, her cervical spine disorder was more likely than not related to her military service

In addition to the medical evidence, the claims file includes the Veteran's consistent statements from October 2003, February 2004, and January 2016, the lay observations from her ex-husband and friend in October 2003, and her daughter's statement in August 2016. Specifically, the Veteran alleged throughout the appeal that she has current neck and upper back pain and that these symptoms began during her active duty service or were caused by her service-connected lumbar spine disability. Moreover, the Veteran's husband recounted the impact of the Veteran's neck pain on her daily life in an October 2003 statement. A friend also indicated in an October 2003 statement that she had known the Veteran for over 15 years and that the Veteran complained of symptoms, such as numbness and tingling in her shoulders, elbows, and hands, since 1989 or early 1990. The Veteran's daughter noted in an August 2016 statement that as long as she can remember, her mother has dealt with chronic neck and back issues for over 20 years. The Veteran's daughter also stated that her father and the Veteran's acquaintances have told her that the Veteran's symptoms began in service. 

After affording the Veteran the benefit of the doubt, her neck and upper back disability is etiologically related to her active duty service. The Board has considered the November 2014 and November 2015 VA examiner's opinions that the Veteran's current disability is not caused by her active duty service. However, the probative value of these opinions is decreased by the fact that the examiners did not review all of the Veteran's service treatment records before providing their negative nexus opinions. Specifically, the November 2014 VA examiner determined that the Veteran's service treatment records did not show that she was seen in sick call, an emergency room, or at a primary care clinic for her neck and upper back problems. Similarly, the November 2015 VA examiner cited to five February 1987 service treatment records showing abnormal neck symptoms and then indicated that the Veteran's claims file did not show any neck complaints until August 2001. But, these examiners did not discuss a November 1989 complaint of a lump on the back of the Veteran's neck and a July 1991 record in which the Veteran complained of cervical problems and headaches. Of more probative value are the April 2016 and October 2016 private medical opinions that attribute the Veteran's current neck disability to her active duty service. These doctors indicated that they had reviewed all of the Veteran's records since 1987 prior to formulating their opinions. The doctors also noted that the Veteran does not have any other known risk facts, apart from her active duty, that could have precipitated her current condition.

Accordingly, after applying the benefit of the doubt doctrine, the evidence is in equipoise in showing that service connection for a neck and upper back disability is warranted. Thus, the Veteran's claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Depression

The Board denied the Veteran's claim in August 2015 because the claims file did not indicate that she had ever been diagnosed with any psychiatric condition, including depression. The Board cited to a June 2014 VA depression screening score and May 1996 and November 2014 VA examination reports to support its denial. However, newly-associated evidence in the form of a January 2017 VA mental health note shows that a VA psychiatrist diagnosed the Veteran with MDD following a psychiatric evaluation. This doctor also noted that the Veteran was on daily Prozac for her symptoms and that her complaints were related to chronic pain. Thus, the first element of secondary service connection is met. 

Regarding the nexus requirement of secondary service connection, the claims file includes numerous lay statements, including from the Veteran, her ex-husband, daughter, and friend, which show that the Veteran's service-connected back and neck disabilities negatively impacted her life and daily activities. Moreover, these statements indicate that the Veteran has chronic pain that caused depressive symptoms.

In addition to the lay statements, the claims file includes positive nexus opinions from two private doctors. After reviewing the Veteran's records, a doctor opined in an April 2016 IME report that the Veteran's depression is the result of having to deal with the unresolved and on-going pain in the lumbar and cervical spine. Similarly, another private physician opined in October 2016 that the Veteran's severe depression is secondary to her service-connected lumbar disc disorder with radiculopathy. 

After affording the Veteran the benefit of the doubt, her MDD is caused by her service-connected lumbar and cervical spine disabilities. The April 2016 and October 2016 private medical opinions are very probative as to the etiology of the Veteran's current depression because of the doctors' expertise, training, education, proper support and explanations, and thorough review of the Veteran's records. Furthermore, while the Veteran underwent VA examinations in May 1996 and November 2014, these examiners did not provide a medical opinion regarding the etiology of the Veteran's MDD because they did not diagnose a psychiatric disorder. In fact, the claims file does not include any competent medical opinions indicating that the Veteran's MDD was not caused by her service-connected lumbar and cervical spine disabilities. 

Accordingly, after applying the benefit of the doubt doctrine, the evidence is in equipoise in showing that service connection for MDD is warranted. Thus, the Veteran's claim is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.




ORDER

Service connection for a neck and upper back disability is granted. 

Service connection for MDD, to include as secondary to service-connected disabilities, is granted. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


